Case: 1:10-cv-04603 Document #: 778 Filed: 11/28/18 Page 1 of 1 PageID #:13312

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Don Lippert, et al.
                               Plaintiff,
v.                                                    Case No.: 1:10−cv−04603
                                                      Honorable Jorge L. Alonso
Partha Ghosh, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 28, 2018:


       MINUTE entry before the Honorable Jorge L. Alonso: State Defendants'
emergency motion to continue trial [777] is granted. Bench Trial previously set for
12/3/18 is stricken and reset to the weeks of 12/17/18 and 1/7/19 at 9:00 a.m. Pretrial
Conference previously set for 11/28/18 is stricken and reset to 12/6/18 at 2:00 p.m.
Notices mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
